Citation Nr: 1104908	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) is from two 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  In an October 2008 
decision, the RO denied the Veteran's petition to reopen his 
claim for service connection for PTSD on the basis of new and 
material evidence.  In a June 2008 decision, the RO also denied 
service connection for tinnitus. 

The Veteran has received several psychiatric diagnoses in 
addition to PTSD, including major depression, schizophrenia, and 
schizo-affective disorder.  Therefore, his appeal is not limited 
to whether he is entitled to service connection for PTSD, 
but also includes these other diagnoses.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (per curiam) (finding that where a Veteran's 
claim identifies PTSD without more, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim for 
any mental disability that may reasonably be encompassed by the 
evidence of record).  The Board therefore has revised the issue 
on appeal to take this into account and make his claim more 
expansive for a psychiatric disorder, to include PTSD.

In March 2010 the Veteran testified at a hearing at the RO before 
the undersigned acting Veterans Law Judge of the Board.  A 
transcript of that hearing has been associated with the claims 
file. 

The issue of entitlement to service connection for bilateral 
hearing loss has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this claim, 
and it is referred to the AOJ for appropriate action.  

In this decision, the Board is granting the Veteran's claim for 
service connection for tinnitus as well as his petition to reopen 
the claim for service connection for a psychiatric disorder, to 
include PTSD, on the basis of new and material evidence.  
However, the underlying claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence supports a finding that the Veteran developed 
tinnitus as a result of acoustic trauma in service.

2.  An unappealed September 2007 rating decision declined to 
reopen the Veteran's claim of entitlement to service connection 
for PTSD on the basis of new and material evidence, as there was 
still no evidence of a verified in-service stressor underlying 
the diagnosis of PTSD. 

3.  Since the September 2007 rating decision, the Veteran has 
presented a new verified stressor in support of his claim for 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The September 2007  rating decision which declined the 
Veteran's petition to reopen his claim for service connection for 
PTSD on the basis of new and material evidence is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

3.  The additional evidence submitted since the September 2007 
rating decision is new and material, and the claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 
3.102, 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA 
generally has duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  But since the 
Board is granted the claim for service connection for tinnitus 
and remanding the claim for service connection for a psychiatric 
disorder, to include PTSD, there is no need to discuss whether VA 
has satisfied its duties to notify and assist the Veteran with 
the development of these claims.

I.  Service Connection for Tinnitus

The Veteran claims that he has suffers from tinnitus due to 
acoustic trauma in service.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  See Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  For the 
reasons set forth below, the Board finds that the evidence of 
record supports the Veteran's claim.

Service connection is granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Stated somewhat 
differently, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, or this 
is legitimately questionable, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494- 95 (1997).  Service connection also may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records (STR's) make no reference 
to tinnitus.  However, findings from an audiogram performed at 
his induction examination in February 1969 compared to findings 
from an audiogram performed at his separation examination in May 
1971 show that hearing thresholds in both ears worsened during 
his period of military service.  Indeed, in a March 2010 report, 
a VA physician came to the conclusion that the Veteran's hearing 
worsened in service after reviewing these two audiograms.  

The fact that the Veteran's hearing worsened during his period of 
military service is significant because, although hearing loss 
and tinnitus are separate disabilities, medical treatises 
indicate that the cause of tinnitus can usually be determined by 
finding the cause of the associated hearing loss.  See, e.g., 
Harrison's Principles of Internal Medicine 178 (Anthony S. Fauci 
et al. eds., 14th ed. 1998).  Thus, the fact that the Veteran's 
hearing worsened during service supports his claim for service 
connection for tinnitus.

The Board notes that an April 2009 VA audiological evaluation 
report includes a medical opinion that "since the veteran's 
hearing was normal at separation from the service it is less 
likely as not that the reported tinnitus was from military noise 
exposure."  This opinion is of limited probative value, however, 
since the record clearly shows that the Veteran's hearing 
worsened while on active duty, as noted  by the STR's and the 
March 2010 opinion by a VA physician.  In other words, the Board 
rejects the VA audiologist's opinion because it is based on 
inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (holding that the Board may reject a medical opinion based 
on an inaccurate factual basis). 

The VA audiologist also overlooked other important evidence which 
tends to support the Veteran's claim that his tinnitus was 
incurred in service.  For example, in an April 1978 letter, 
approximately five years after the Veteran's separation from 
active duty, J.W., M.D., indicated that he had recently seen the 
Veteran for diminished hearing and tinnitus, which Dr. J.W. 
suggested was due to obvious noise exposure in service.  This 
opinion clearly supports the Veteran's claim and, since it was 
never considered by the VA audiologist, further undermines her 
unfavorable opinion.  See Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008) (indicating the probative value of a supporting 
medical nexus opinion is not determined by whether the commenting 
physician reviewed the claims file, but that the probative value 
of the opinion may be compromised if the commenting physician 
failed or neglected to discuss relevant evidence or overlooked 
pertinent reports regarding the Veteran's medical history that, 
if considered, may have changed the outcome of the opinion or 
provided reason for the commenting physician to have concluded 
differently).

In addition to the medical evidence, the Board must also consider 
the Veteran's testimony that he first began experiencing tinnitus 
in service.  In Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), 
the United States Court of Appeals for Veterans Claims (Court) 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Id.  Since the Board finds the Veteran's statements 
and testimony concerning the presence and date of onset of his 
tinnitus to be credible, service connection is warranted in this 
case.

For these reasons, the Board finds that the evidence supports the 
Veteran's claim of entitlement to service connection for 
tinnitus.  Hence, service connection for tinnitus is hereby 
granted.
II.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim For Service Connection 
For a Psychiatric Disorder, to Include PTSD

The Veteran is ultimately seeking service connection for a 
psychiatric disorder, to include PTSD.  However, the Board must 
first determine whether new and material evidence has been 
submitted since an unappealed, and therefore final, September 
2007 rating  decision that denied service connection for PTSD.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)); (2) in certain circumstances, credible 
supporting evidence that the claimed in-service stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

The Board is required to evaluate the evidence based on places, 
types, and circumstances of service, as shown by the Veteran's 
military records and all pertinent medical and lay evidence.  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to 
establish the occurrence of an in-service stressor for PTSD will 
vary depending on whether the Veteran actually "engaged in combat 
with the enemy."  Id.

If VA determines the Veteran engaged in combat with the enemy and 
that the alleged stressor is related to combat, then his lay 
testimony or statements, alone, are accepted as conclusive 
evidence of the occurrence of the claimed stressor.  38 C.F.R. § 
3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  No further development or corroborative evidence is 
required, provided that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of his service.  Id.

With the exception of the possible application of recent 
amendments (see below), when VA instead determines the Veteran 
did not engage in combat with the enemy or that the alleged 
stressor is not related to combat, his lay testimony by itself is 
generally insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records or 
other evidence to corroborate his testimony or statements.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of the 
claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That 
is to say, a stressor generally cannot be established as having 
occurred merely by after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Moreover, for a claim that was appealed to the Board but not 
decided as of July 13, 2010, changes to the applicable 
regulations are in effect.  Specifically, if a stressor claimed 
by a Veteran is related to his fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3); 75 Fed.Reg. 39,843 (Jul 13, 2010).

"Fear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id. 

In this particular case, the RO has issued numerous prior rating 
decisions denying service connection for various psychiatric 
disorders, to include PTSD.  A June 1984 rating decision denied 
service connection for a mental disorder (personality disorder), 
since this was considered a constitutional or developmental 
abnormality for which service connection is not warranted.  A 
July 1991 rating decision found that new and material evidence 
had not been submitted to reopen the Veteran's claim for service 
connection for a nervous condition, since there was still no 
evidence that he had a mental disability that was incurred in or 
aggravated by service, or that a psychosis was present within one 
year of his separation from active duty.  

The RO first denied service connection for PTSD in a July 1995 
decision on the basis that there was no evidence of a verified 
stressor.  A February 1997 rating decision also denied service 
connection for PTSD for the same reason.  And lastly, a September 
2007 rating decision found that new and material evidence had not 
been submitted to reopen the Veteran's claim for service 
connection for PTSD, since there was still no evidence of 
verified stressor in service to account for the diagnosis.  These 
decisions, in essence, denied the claim on the basis that, 
although the Veteran had been diagnosed with PTSD, there was no 
evidence of combat and no evidence of a verified in-service 
stressor to support this diagnosis.  The Veteran's primary 
stressor at that time was an incident in which he claimed to have 
been was hospitalized for psychiatric observation and treatment 
after firing his rifle at another service member during a 
military demonstration before his superiors.  

The Board notes that the Veteran did not seek appellate review 
within one year of notification of these prior decisions.  These 
decisions are therefore final, meaning that they are binding on 
him based on the evidence then of record and are not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.302, 20.1103.  The September 2007 rating 
decision is the most recent final decision.

In July 2008 the Veteran filed a petition to reopen his claim for 
service connection for PTSD.  Under VA law and regulation, if new 
and material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When a claim 
to reopen is presented, a two-step analysis is performed.
 
The first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is "new 
and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, 
"new" means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  See also Prillaman v. Principi, 
346 F.3d 1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).

The newly presented evidence need not be probative of all the 
elements required to award the claim, just probative as to each 
element that was a specified basis for the last disallowance.  
Evans at 284.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit Court reiterated this, 
noting that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The credibility of this evidence must be 
presumed, albeit just for the limited purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the patently 
incredible to be credible").

The September 2007 rating decision is the most recent final 
decision, so it marks the starting point for determining whether 
there is new and material evidence.  See Evans, 9 Vet. App. at 
284 (indicating the evidence to be considered in making this new 
and material determination is that added to the record since the 
last final denial on any basis).  Since that decision, the 
Veteran testified at an RO hearing held in February 2009 in which 
he mentioned a new stressor which he believes contributed to his 
PTSD.  Specifically, he testified that he feared for his life 
while unloading live rounds of ammunition from a truck, one of 
which fell on his foot.  This stressor appears to have been 
verified by the STR's, in that a July 1970 entry notes that he 
had been seen for a contusion on his left foot after dropping a 
box of ammunition on it four days prior.  

This verified stressor is insufficient to grant the claim, since 
the diagnosis of PTSD does not appear to be based on this 
verified stressor.  However, this verified stressor constitutes 
new and material evidence sufficient to reopen the claim, since 
it contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's PTSD.  See Hodge, 155 F.3d 
at 1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim); Evans, 9 Vet. App. 
at 284 (indicating the newly presented evidence need not be 
probative of all the elements required to award the claim, just 
probative as to each element that was a specified basis for the 
last disallowance).  

Inasmuch as there is new and material evidence, the claim for 
service connection for a psychiatric disorder, to include PTSD, 
is reopened.  But before the Board may readjudicate this claim on 
its underlying merits, it needs to be further developed on 
remand.


ORDER

Service connection for tinnitus is granted. 

The petition to reopen the claim for service connection for a 
psychiatric disorder, to include PTSD, is granted, subject to the 
further development of this claim on remand.


REMAND

The record as it stands is currently inadequate to render a fully 
informed decision concerning whether the Veteran is entitled to 
service connection for PTSD or other mental illness such as 
depression, schizophrenia, and schizo-affective disorder.  As a 
result, a remand is required to fulfill the duty to assist him in 
developing the facts pertinent to this claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Additional development is needed to verify some of the Veteran's 
claimed stressors.  There is no competent evidence that he ever 
engaged in combat with an enemy force; as such, there must be 
service records or other corroborative evidence that 
substantiates or verifies his statements as to the occurrence of 
these claimed events.  See 38 C.F.R. 3.304(f)(1).  See also 38 
U.S.C.A. § 1154(b); 38 C.F.R.                      § 
3.304(d);West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that one of his stressors has been verified.  As 
noted, the Veteran has alleged that he dropped a box of "live" 
ammunition on his foot while unloading a truck in service, which 
caused him to fear for his life.  Since a July 1970 entry in the 
STR's notes the he was treated for a contusion on his left foot 
after dropping a box of ammunition on it, no further development 
is required to verify this particular stressor.

The remainder of his stressors, however, have not been verified.  
One stressors involves the incident in which he was allegedly 
hospitalized and placed on Thorazine after firing his rifle at a 
fellow service member while performing a military demonstration 
before a crowd.  The Veteran claimed that this incident occurred 
at Fort Sill, Oklahoma, but offer no other details.  The 
Veteran's account of this event, by itself, is insufficient to 
establish its occurrence.  See 38 C.F.R. § 3.304(f)(1).  Where 
records available to the rating board do not provide objective or 
supportive evidence of the alleged in-service traumatic stressor, 
it is necessary to develop this evidence.  

Therefore, the RO/AMC should attempt to independently verify the 
occurrence of this claimed incident.  See 38 U.S.C.A. § 
5103A(b)(3).  In doing so, the RO/AMC should attempt to obtain 
hospitalization records for the Veteran's psychiatric admission, 
which he claims occurred immediately after the alleged incident.  
These hospitalization records may be in connection with a report 
dated May 15, 1970, which lists a diagnosis of personality 
disorder, mixed type. 

The Board notes that the Veteran, in the past, has mentioned 
stressors involving his service in Vietnam.  However, none of his 
service personnel records indicates that he had any foreign 
service, to include service in the Republic of Vietnam.  
Therefore, the Board will not attempt to verify any of these 
alleges stressor.  

Next, the only remaining question is whether the Veteran has PTSD 
based on a verified in-service stressor.  The Veteran has been 
diagnosed with PTSD on numerous occasions.  However, the 
diagnosis does not appear to be based on a verified in-service 
stressor.  Therefore, after the above development concerning the 
Veteran's stressors is complete, he should be afforded another VA 
psychiatric examination to determine whether he has PTSD, and if 
so, whether it is related to a verified stressor in service, to 
include the verified stressor of dropping a box of live 
ammunition on his foot.  See 38 U.S.C.A. § 5103A(d)(1)(2).

Medical comment is also needed to assist in determining whether 
the other psychiatric disorders that have been diagnosed (namely, 
major depression, schizophrenia, and schizo-affective disorder) 
were incurred in service, including whether a psychosis became 
manifest to a compensable degree within one year of service.  
This development is required because, during the course of this 
appeal, the Court held that the scope of a mental health 
disability claim includes any mental disability that reasonably 
may be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons, 23 Vet. App. at 3.

So in light of this holding in Clemons, the issue on appeal is 
not just limited to the Veteran's purported entitlement to 
service connection for PTSD, but also includes these other 
psychiatric disorders that have been diagnosed as well.  And for 
the reasons mentioned, medical opinions are needed to determine 
whether any of these diagnoses are attributable to events that 
occurred during his military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Notifying the Veteran of the recent changes 
in VA's regulation, effective July 13, 2010, 
concerning the verification of in-service 
stressors based on fear of hostile military or 
terrorist activity.  38 C.F.R. § 3.304(f)(3); 
75 Fed.Reg. 39,843 (Jul 13, 2010).

2.  Contact with the National Personnel Records 
Center (NPRC), the service department, the 
Mental Health Clinic at Fort Sill, and/or any 
other appropriate source to obtain copies of 
service treatment records compiled at the Mental 
Health Clinic at Fort Sill, Oklahoma.  Efforts 
to obtain these and any other Federal records 
must continue until the RO/AMC determines by 
entry of a formal written determination that the 
records sought do not exist or that further 
efforts to obtain same would be futile, and, if 
it is so determined, then appropriate notice 
under 38 C.F.R. § 3.159(e) must be provided to 
the Veteran and he must then be afforded an 
opportunity to respond.

3.  Provide the Veteran another opportunity to 
submit a comprehensive statement containing as 
much detail as possible regarding his alleged 
in-service stressors, including his allegation 
that he was hospitalized after firing his rifle 
at another service member during a military 
demonstration.  He should be asked to provide 
specific details, such as the dates, locations, 
detailed descriptions of events, and identifying 
information concerning all stressors, as well as 
any other witnesses, including their names, 
ranks, units of assignments, or any other 
identifying details.  Specifically ask that he 
narrow down his claimed dates for the incident 
in question to a 60-day time window.  He is 
advised that this information is necessary to 
obtain supportive evidence of the stressful 
event and that he must be as specific as 
possible.

4.  Undertake necessary action to attempt to 
verify the occurrence of the Veteran's 
alleged in-service stressor(s). Forward all 
supporting evidence (to include any probative 
evidence submitted by the Veteran) to the 
appropriate agency responsible for 
researching these types of incidents.  If 
research leads to negative results, notify 
the Veteran and his representative, and 
afford them the opportunity to respond.  

5.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, prepare 
a report detailing the occurrence of any 
specific in-service stressors deemed 
established by the record, including the 
already verified stressor in which the 
Veteran dropped a box of "live" ammunition 
on his foot in service.  This report is then 
to be added to the Veteran's claims file.

6.  Then schedule the Veteran for a VA 
psychiatric examination.  The claims file, a 
copy of this remand, and a list of the in-
service stressor(s) found to be corroborated 
by the evidence, including the incident in 
which the Veteran dropped a box of live 
ammunition on his foot, must be provided to 
the examiner for review.  The examiner must 
determine whether the Veteran has PTSD and, 
if so, whether any in-service stressor(s) 
found to be established by the record 
contributed to this diagnosis.  The examiner 
should be instructed that only the verified 
events, including the incident in which the 
Veteran dropped a box of live ammunition on 
his foot, may be considered as valid 
stressors.

The examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain whether 
and how each of the diagnostic criteria is or 
is not satisfied, and identify the 
stressor(s) supporting the diagnosis.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

If a psychiatric disorder other than PTSD is 
diagnosed, the examiner should indicated 
whether it is at least as likely as not (50 
percent probability or greater) that the 
psychiatric disorder is related to service, 
to include any stressor which has been 
verified.  The examiner should also indicated 
whether it is at least as likely as not that 
the Veteran developed a psychosis within one 
year of his separation from active duty.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

7.  Then readjudicate the Veteran's claim for 
service connection for a psychiatric 
disorder, to include PTSD, in light of the 
additional evidence.  If the claim is not 
granted to his satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


